 

Exhibit 10(u)

 

FORM OF FULL VALUE SHARE AWARD (EMPLOYEE)

 

Congratulations! Your contributions over the past fiscal year are being
recognized with a long-term incentive award. Recognizing and rewarding the
contributions of our people remains a priority as we continue to pursue our
vision of becoming the leading global provider of career-oriented educational
services. Thank you for all of your hard work, support and dedication.

 

Participant Name: ___________________

 

Participant Address:
____________________
____________________
____________________

 

Awards Granted : __________________

 

Award Type : Restricted Stock Units

 

Plan : Second Amended and Restated Incentive Plan of 2013

 

Days Left to Accept : __

 

Award Date : __________________

 

Vesting Schedule : __________________________

 

 

THIS AGREEMENT, made and entered into as of the Award Date by and between DeVry
Education Group Inc., a Delaware corporation (“DeVry Group”), and the
Participant.

 

WHEREAS, DeVry Group maintains the DeVry Education Group Inc. Second Amended and
Restated Incentive Plan of 2013 (the “Plan”); and

 

WHEREAS, the Participant is an employee of DeVry Group or one of its
subsidiaries and has been selected by the Compensation Committee of DeVry
Group’s Board of Directors (the “Committee”) to receive an award of Stock Units
(this award is referred to as “Full Value Shares” in this Agreement because it
represents the Participant’s ability to receive actual shares of common stock of
DeVry Group (“Common Stock”) as the Full Value Share award vests).

 

NOW, THEREFORE, DeVry Group and the Participant hereby agree as follows:

 

1.          Agreement. This Agreement evidences the award to the Participant of
the number of Full Value Shares relating to the Common Stock of DeVry Group as
set forth above. A Full Value Shares is the right to receive a distribution of a
share of Common Stock for each Full Value Shares as described in Section 5 of
the Agreement. The Agreement and Full Value Shares award shall be subject to the
following terms and conditions and the provisions of the Plan, which are hereby
incorporated by reference. A copy of the Plan may be obtained by the Participant
from the office of the Secretary of DeVry Group or from the stock
administrator’s website.

 

 

 

 

2.          Full Value Shares Account. DeVry Group shall maintain an account
(the “Account”) on its books in the name of the Participant which shall reflect
the number of Full Value Shares awarded to the Participant and not vested. Until
the Full Value Shares vest, they are not actual shares of Common Stock, but
represent the right to receive shares of Common Stock upon vesting.

 

3.          Dividend Equivalents. Upon the payment of any dividends on Common
Stock occurring while any portion of the Participant’s Full Value Shares award
is outstanding, DeVry Group shall promptly pay to each Participant an amount in
cash equal to the dividends that the Participant would have received had the
Participant been the actual owner of the number of shares of Common Stock
represented by the Full Value Shares in the Participant’s Account on that date.

 

4.          Vesting.

 

(a)          Except as described below, the Participant shall become vested in
his or her Full Value Shares award in accordance with the Vesting Schedule set
forth above if he or she remains in continuous employment with DeVry Group or an
affiliate until such date.

 

(b)          If the Participant’s employment with DeVry Group and all affiliates
terminates prior to the completion of the Vesting Schedule due to death or
disability, the Full Value Shares award shall become fully vested on such date.
For this purpose “disability” means the Participant’s being determined to be
disabled under DeVry Group’s long-term disability plan as in effect from time to
time, regardless of whether the Participant is an actual participant in such
plan (if the Participant is a participant in such plan, the determination of
disability shall be made by the party responsible for making such determination
under the plan, and if the Participant is not a participant in such plan, the
determination of disability shall be made by the Committee in its sole
discretion).

 

(c)          If the Participant`s employment with DeVry Group and all affiliates
terminates prior to the completion of the Vesting Schedule due to mutual
agreement, the Participant shall be credited with one additional year of service
for purposes of determining the vested portion of the Full Value Shares award.
For this purpose, “mutual agreement” means a written agreement between DeVry
Group and the Participant that the Participant’s employment with DeVry Group and
all affiliates will be voluntarily terminated; provided that such agreement must
be executed by the Participant within 21 days after written notice is given by
either party of the impending termination, and if no such agreement is executed
by the Participant within such 21-day period, no mutual agreement shall be
deemed to exist.

 

2

 

 

(d)          If the Participant’s employment with DeVry Group and all affiliates
terminates prior to the completion of the Vesting Schedule due to retirement,
the Full Value Shares award shall continue to vest in accordance with the
Vesting Schedule. For this purpose, “retirement” means the Participant’s
termination without cause on or after the date on which the Participant has
attained age 55 and the sum of his or her age and service equals or exceeds 65.

 

For this purpose (i) the term “service” means the Participant’s period of
employment with DeVry Group and all affiliates (including any predecessor
company or business acquired by DeVry Group or any affiliate, provided the
Participant was immediately employed by DeVry Group or any affiliate) and (ii)
the term “cause” means the Participant’s termination of employment due to
unsatisfactory performance or conduct detrimental to DeVry Group or its
affiliates, as determined solely by DeVry Group. Age and service shall be
determined in fully completed years.

 

Any Participant whose employment terminates due to retirement as described in
this Section 4(d) must execute and deliver to DeVry Group an agreement, in a
form prescribed by DeVry Group, and in accordance with procedures established by
DeVry Group, that he or she will not compete with, or solicit employees of,
DeVry Group and its affiliates for the remainder of the vesting period, and that
he or she releases all claims against DeVry Group and its affiliates. If the
Participant fails to execute such agreement, or if the agreement is revoked by
the Participant, the Full Value Shares award shall be forfeited to DeVry Group
on the date of the Participant’s retirement.

 

(e)          If the Participant’s employment with DeVry Group and all affiliates
terminates prior to the completion of the Vesting Schedule for any reason other
than death, disability, mutual agreement or retirement, the portion of the
Participant’s Full Value Shares award that is not vested as of such date shall
be forfeited to DeVry Group.

 

(f)          For purposes of this Agreement, the term “affiliate” means each
entity with whom DeVry Group would be considered a single employer under
Sections 414(b) and 414(c) of the Code, substituting “at least 50%” instead of
“at least 80%” in making such determination.

 

(g)          The foregoing provisions of this Section 4 shall be subject to the
provisions of any written employment security agreement or severance agreement
that has been or may be executed by the Participant and DeVry Group, and the
provisions in such employment security agreement or severance agreement
concerning vesting of a Full Value Shares award shall supersede any inconsistent
or contrary provision of this Section 4.

 

3

 

 

5.          Settlement of Award. If and when a Participant becomes vested in his
or her Full Value Shares award in accordance with Section 4, DeVry Group shall
distribute to him or her, or his or her personal representative, beneficiary or
estate, as applicable, a number of shares of Common Stock equal to the number of
Full Value Shares subject to the Full Value Shares award that become so vested.
Such shares shall be delivered within 30 days following the date of vesting.

 

6.          Withholding Taxes. The Participant shall pay to DeVry Group an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements arising in connection with the vesting of the Full Value Shares
award prior to the delivery of any shares subject to such Full Value Shares
award. Payment of such taxes may be made by one or more of the following
methods: (a) in cash, (b) in cash received from a broker-dealer to whom the
Participant has submitted irrevocable instructions to deliver the amount of
withholding tax to DeVry Group from the proceeds of the sale of shares subject
to the Full Value Shares award, (c) by directing DeVry Group to withhold a
number of shares otherwise issuable pursuant to the Full Value Shares award with
a fair market value equal to the tax required to be withheld, or (d) by delivery
(including attestation) to DeVry Group of other Common Stock owned by the
Participant that is acceptable to DeVry Group, valued at its fair market value
on the date of payment.

 

7.          Change in Control. In the event of a Change in Control of DeVry
Group (as defined in the Plan), the Participant shall become immediately vested
in his or her Full Value Shares award, and the Committee shall have the sole
discretion to take appropriate actions with respect to the Full Value Shares
award, including (a) to cause such Full Value Shares award to be settled in
shares of Common Stock as described in Section 5 above, which shares shall be
subject to the terms of the Change in Control event in the same manner as the
other shares of outstanding Common Stock, or (b) to provide for the mandatory
purchase of the Full Value Shares award for an amount of cash equal to the then
Fair Market Value of the Common Stock, multiplied by the number of Full Value
Shares subject to the Full Value Shares award.

 

8.          Rights as Stockholder. The Participant shall not be entitled to any
of the rights of a stockholder of DeVry Group with respect to the Full Value
Shares award, including the right to vote and to receive dividends and other
distributions, until and to the extent the Full Value Shares award vests and is
settled in shares of Common Stock.

 

9.          Share Delivery. Delivery of any shares in connection with settlement
of the Full Value Shares award will be by book-entry credit to an account in the
Participant’s name established by DeVry Group with DeVry Group’s transfer agent,
or upon written request from the Participant (or his or her personal
representative, beneficiary or estate, as the case may be), in certificates in
the name of the Participant (or his or her personal representative, beneficiary
or estate).

 

10.         Award Not Transferable. The Full Value Shares award may not be
transferred other than by will or the applicable laws of descent or distribution
or pursuant to a qualified domestic relations order. The Full Value Shares award
shall not otherwise be assigned, transferred, or pledged for any purpose
whatsoever and is not subject, in whole or in part, to attachment, execution or
levy of any kind. Any attempted assignment, transfer, pledge, or encumbrance of
the Full Value Shares award, other than in accordance with its terms, shall be
void and of no effect.

 

4

 

 

11.         Beneficiary Designation. The Participant may, from time to time,
name any beneficiary or beneficiaries to whom distribution of the shares of
Common Stock subject to the vested portion of the Full Value Shares award is to
be made, in the event of his or her death. Each such designation will revoke all
prior designations, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant with the Committee during his or
her lifetime. In the absence of any such designation, or if all beneficiaries
predecease the Participant, then the Participant’s beneficiary shall be his or
her estate.

 

12.         Administration. The Full Value Shares award shall be administered in
accordance with such regulations as the Committee shall from time to time adopt.

 

13.         Governing Law. This Agreement, and the Full Value Shares award,
shall be construed, administered and governed in all respects under and by the
laws of the State of Delaware.

 

14.         Acceptance of Agreement by Participant. The Participant’s receipt of
the Full Value Shares award is conditioned upon the acceptance of this Agreement
by the Participant no later than 60 days after the Award Date set forth above
or, if later, 30 days after the Participant receives this Agreement. Upon
execution of the Agreement, the Participant and DeVry Group signify their
agreement with the terms and conditions of this Agreement.

 

[____________________________]
[TITLE]

 

5

 

 

